DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The current application is allowed based on the decision of pre-appeal conference on 11/3/2021.  
	In addition, in re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2015/0214099. The improvement comprises: heating treating a periodic array of openings having an irregular shape and etching the openings with a crystal-plane selective etch to form squared openings in the substrate.
	Furthermore, in re claim 11, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2015/0214099. The improvement comprises: heating treating the substrate and openings having an irregular shape and etching the openings with a crystal-plane selective etch to form squared openings in the substrate.
	Moreover, in re claim 15, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2003/0102518. The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 17, 2022



/HSIEN MING LEE/